         Case 1:17-cv-00094-MBH Document 18 Filed 06/19/20 Page 1 of 1




        In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **
  MEDICA HEALTH PLANS, MEDICA                  *
  INSURANCE COMPANY, AND                       *
  MEDICA HEALTH PLANS OF                       *
  WISCONSIN,                                   *
                                               *
                     Plaintiffs,               *   No. 17-94C
                                               *   Filed: June 19, 2020
             v.
                                               *
  UNITED STATES,                               *
                                               *
                     Defendant.                *
      * * * * * * * * * * * * * * * * **

                                        ORDER

       The court is in receipt of the parties’ June 19, 2020 stipulation for the entry of
judgment. Pursuant to the parties’ joint stipulation for the entry of judgment, containing an
agreed amount for judgment, the court enters judgment in favor of the plaintiff in the
amount of $53,332,172.09 for Count I of plaintiffs’ amended complaint. Counts II, III, and
IV of plaintiffs’ amended complaint are dismissed with prejudice. The Clerk’s Office shall
enter JUDGMENT consistent with this Order.

       IT IS SO ORDERED.

                                                      s/Marian Blank Horn
                                                      MARIAN BLANK HORN
                                                               Judge
